     Case: 1:18-cr-00041-JAR Doc. #: 46 Filed: 11/14/18 Page: 1 of 1 PageID #: 122



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
         Plaintiff,                             )
                                                )
v.                                              )      No. 1:18CR0041JAR
                                                )
CORY HUTCHESON,                                 )
                                                )
         Defendant.                             )

                                   ORDER SETTING TRIAL

         The Magistrate Judge handling the pretrial proceedings in this case has now indicated

that the case is ready to be set for trial or other disposition. Therefore, as authorized by the

Administrative Order of this Court,

         IT IS HEREBY ORDERED that this case is set for trial on the trial docket beginning

December 17, 2018, and the case is transferred for trial and all further proceedings to United

States District Judge John A. Ross.

         IT IS FURTHER ORDERED that in all further pleadings the parties shall use the case

number 1:18CR41JAR.


                                                        Gregory J. Linhares
                                                    _______________________________
                                                    GREGORY J. LINHARES, CLERK

                                                     s/Michelle Schaefer
                                               By______________________________
                                                   Deputy Clerk


Dated this 14th day of November, 2018.
